Broyles, C. J.
The plaintiff filed his declaration in attachment against Nelson Gilreath and Joe Gilreath, joining them in the same suit. Upon the trial the jury returned the following verdict: “We, the jury, find for the plaintiff $166.99.” This meant a verdict against both defendants. However, the undisputed evidence upon the trial disclosed that Joe Gilreath, one of the defendants, during all the transactions involved in the suit, was a minor, living with and working for his father, the other defendant. Under these facts Joe Gilreath was without any legal liability in the transactions upon which the suit was based, and the verdict was contrary to law, and the refusal to grant a new trial was error.

Judgment reversed.


Luke and Bloodworth, JJ., concur